DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment of 03/16/2021 places the Application in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Jin et al. (US 2011/0140226) teaches a double-sided light receiving solar cell (100) (corresponding to the claimed “A bifacial solar cell” feature) (Figure 1; [0027], [0078]) comprising: 
a substrate (110) made of a silicon wafer having n-type conductivity (corresponding to the claimed “a substrate formed of a silicon wafer having an n-type conductivity” feature) ([0031]); 
an emitter layer (120) positioned on the front surface of the substrate (110) and having a p-type conductivity (corresponding to the claimed “an emitter region positioned on a front surface of the substrate and having a p-type conductivity” feature) ([0027], [0034]); 
a first anti-reflection and passivation layer (130) (Figure 1; [0012], [0022]-[0023], [0028], [0040]) comprising: a first lower layer (133) positioned on the emitter layer (120), the first lower layer (133) made of aluminum oxide (AlOx), which is the same material as taught by the instant invention and thus would inherently have a negative fixed charge (corresponding to the claimed “a front negative fixed charge layer on the emitter region” feature) (Figure 1; [0038]-[0039]); and a first upper layer (131) positioned on the first lower layer (131), the first upper layer (131) made of silicon nitride (SiNx:H), which is the same material as taught by the instant invention and thus would inherently have a positive fixed charge (corresponding to the claimed “a front positive fixed charge layer on the front negative fixed charge” feature) (Figure 1, [0038]); 
a plurality of first electrodes (140) physically and electrically connected to the emitter layer (120) through the first upper and lower layers (131, 133), the first electrodes (140) extend parallel to one another in a fixed direction (corresponding to the claimed “a plurality of first front electrodes extending in a first direction and connected to the emitter region through the front negative fixed charge layer and the front positive fixed charge layer” feature) ([0058]); 
a second anti-reflection and passivation layer (160) (Figure 1; [0012], [0025], [0030], [0068]-[0069]) comprising: a second lower layer (163) made of aluminum oxide (AlOx) and a second upper layer (161) made of silicon nitride (SiNx:H) on the back surface of the substrate (110) (corresponding to the claimed “a back aluminum oxide layer and a back silicon nitride layer on a back surface of the substrate” feature) (Figure 1; [0025], [0069]);
a back surface field (BSF) layer (150) positioned at a portion of the back surface of the substrate (corresponding to the claimed “a…back surface field region…positioned on the back surface of the substrate” feature) ([0029], [0066]); and
a plurality of second electrodes (170) directly positioned on the BSF layer (150) through the second upper and lower layers (161, 163), the second electrodes (170) formed in a line pattern in the second contact lines (CL2) extending in the fixed direction (corresponding to the claimed “a plurality of first back electrodes extending in the first direction and directly positioned on the…back surface field regions through the back aluminum oxide layer and the back silicon nitride layer” feature) (Figure 1; [0026], [0030], p0068], [0071], [0076]).
Jin teaches that the first lower layer (133) is made of aluminum oxide (AlOx), which is the same material as taught by the instant invention, and that the first upper layer (131) is made of silicon nitride (SiNx:H), which is the same material as taught by the instant invention (Figure 1; [0038]-[0039]). As Jin teaches the same materials for the layers as the invention, as well as the same material and conductivity for the substrate and emitter layer as the instant invention, the first lower layer would inherently have a negative fixed charge and the first upper layer would inherently have a positive fixed charge, as claimed. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent. Regarding composition claims, if the composition is the same, it must have the same properties. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP §2112.
Further, Jin teaches that the second anti-reflection and passivation layer (160) has the same structure as the first anti-reflection and passivation layer (130), which includes that the second upper layer (161) is formed of the same material as the first upper layer (131) and they are positioned in the same manner, and the second lower layer (163) is formed of the same material as the second lower layer (163) and they are positioned in the same manner ([0069]). Thus, as the first and second layers (130, 160) have the same structure, including the first and second lower layers (133, 163), then one of ordinary skill in the art would at once envisage that the first lower layer (133) and the second lower layer (163) would have the same thickness, as claimed, as the thickness is part of the structure of these layers.
Jin does not explicitly teach a plurality of second front electrodes extending in a second direction crossing the fixed direction and electrically and physically connected to the plurality of first electrodes (140), nor a plurality of second back electrodes extending in the second direction and electrically and physically connected to the plurality of second electrodes (170), as claimed.
Nishiwaki (US 2009/0078305) teaches a similar solar cell (3) comprising a photoelectric converter (5) with a semiconductor wafer (6) with a p-n junction (correlating to the substrate (110) having the emitter layer (120) and BSF layer (150) of Jin), a front electrode (4), and a back electrode (41) (Figures 1A, 1B, and 2; [0031], [0034]). The front electrode (4) includes a plurality of finger electrodes (4A) (correlating to the first electrodes (140) of Jin) and bus bar electrodes (4B) that extend in a direction perpendicular to the finger electrodes (4A) to directly electrically and physically connect the finger electrodes (4A) (corresponding to the claimed “a plurality of second front electrodes extending in a second direction crossing the first direction and electrically and physically connected to the plurality of first front electrodes” feature) (Figure 1A and Figure 3 shows the electrical and physical connection between 4A and 4B; [0032]). The bus bar electrodes (4B) directly contact the front surface of the semiconductor wafer (6) (Figures 2 and 3). The back electrode (41) includes a plurality of finger electrodes (41A) (correlating to the second electrodes (170) of Jin) and bus bar electrodes (41B) that extend in the direction perpendicular to the finger electrodes (41A) to directly electrically and physically connect the finger electrodes (41A) (corresponding to the claimed “a plurality of second back electrodes extending in the second direction and electrically and physically connected to the plurality of first back electrodes " feature) (Figure 1B and Figure 3 shows the electrical and physical connection between 41A and 41B; [0032]). The bus bar electrodes (41B) directly contact the back surface of the semiconductor wafer (6) (Figures 2 and 3). Nishiwaki teaches that the bus bar electrodes (4B, 41B) collect the carriers gathered by finger electrodes (4A, 41A) and function as connection electrodes ([0032]).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to take the first electrodes (140) and second electrodes (170) of Jin, and further include front bus bar electrodes and back bus bar electrodes directly on the respective front or back surface of the substrate with the emitter and BSF layer, where the bus bar electrodes extend in the direction perpendicular to and crossing the fixed direction of their respective first or second electrodes (140, 170) to directly electrically and physically connect their respective first or second electrodes (140, 170) as taught by Nishiwaki. One would be motivated to further include these bus bar electrodes as taught by Nishiwaki as the bus bar electrodes collect carriers gathered by the first and second electrodes (140, 170) and also function as connection electrodes. 
As discussed above, Jin teaches that the BSF layer (150) is positioned at a portion of the back surface of the substrate ([0029], [0066]). However, Jin does not explicitly teach that the BSF layer (150) is a plurality of BSF regions extending in the fixed direction and locally positioned on the back surface of the substrate, where the second electrodes (170) are directly positioned on the BSF regions, as claimed.
Jang et al. (US 2011/0197964) teaches a similar solar cell comprising a substrate (110) with an emitter region (121) and a back surface field region (171) (correlating to the substrate (110) with the emitter layer (120) and BSF layer (150) of Jin), and a plurality of rear electrodes (151) and a plurality of rear electrode charge collectors (152) (correlating to the second electrodes (170) and the back bus bar electrodes, respectively, of modified Jin) (Figure 1; [0048]). As seen in Figure 1, the back surface field region (171) includes first stripe shaped portions associated with and wider than each rear electrode (151) that extend in a first direction (corresponding to the claimed “a plurality of back surface field regions extending in the first direction” feature) (Figures 1-2; [0076], [0085]), and second stripe shaped portions that are associated with and wider than the rear electrode charge collectors (152) and that extend in a second direction crossing the first direction (Figures 1-2; [0076], [0085]). The back surface field regions (171) are locally positioned at the rear surface of the substrate (110) (corresponding to the claimed “locally positioned on the back surface of the substrate” feature) (Figure 1; [0048], [0195]). The rear electrodes (151) and rear electrode charge collectors (152) are in direct contact with their respective portion through a rear passivation layer (190) (corresponding to the claimed “plurality of first back electrodes…directly positioned on the plurality of back surface field regions through the back aluminum oxide layer and the back silicon nitride layer” feature) (Figures 1-2; [0085]-[0087], [0090]-[0091], [0140], [0150]). Jang teaches that the back surface field regions (171) can be formed and positioned in this manner to prevent or decrease the recombination and/or disappearance of the separated electrons and holes at the rear surface of the substrate and increase the efficiency of the solar cell ([0078], [0084]).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to take the BSF layer of modified Jin and form and position it such that there are locally positioned BSF regions including first stripe shaped BSF portions associated with, wider than, and extending in the fixed direction with the second electrodes (170) and second stripe shaped BSF portions associated with, wider than, and extending in the perpendicular direction with the back bus bar electrodes, where the second electrodes are in direct contact with the first stripe shaped BSF portions through the second upper and lower layers (161, 163) and the back bus bar electrodes are in direct contact with the second stripe shaped BSF portions through the second upper and lower layers (161, 163), as taught by Jang. Jang teaches that the BSF layer can be formed in these BSF portions and positioned in this manner to prevent or decrease the recombination and/or disappearance of the separated electrons and holes at the back surface of the substrate and increase the efficiency of the solar cell.
However, none of these references, alone or in combination, fails to disclose that in the back surface of the substrate positioned between two back surface field regions adjacent to each other in the second direction, a first length of the back surface of the substrate in the first direction is greater than a second length of the back surface of the substrate in the second direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GOLAM MOWLA/            Primary Examiner, Art Unit 1721